        Case 1:18-cv-02303-CCC Document 22 Filed 03/25/20 Page 1 of 2



                IN THE UNITED STATES DISTRICT COURT
              FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

JENNIFER EVAUGHN GARDNER,                    :   CIVIL ACTION NO. 1:18-CV-2303
                                             :
                    Plaintiff                :   (Chief Judge Conner)
                                             :
             v.                              :
                                             :
ANDREW M. SAUL,                              :
Commissioner of Social Security,             :
                                             :
                    Defendant                :

                                        ORDER

      AND NOW, this 25th day of March, 2020, upon consideration of the report

(Doc. 21) of Magistrate Judge Gerald B. Cohn, recommending that the court vacate

the decision of the administrative law judge denying plaintiff Jennifer Evaughn

Gardner’s application for disability insurance benefits, and it appearing that the

Commissioner of Social Security has not objected to the report, see FED. R. CIV. P.

72(b)(2), and the court noting that failure of a party to timely object to a magistrate

judge’s conclusions “may result in forfeiture of de novo review at the district court

level,” Nara v. Frank, 488 F.3d 187, 194 (3d Cir. 2007) (citing Henderson v. Carlson,

812 F.2d 874, 878-79 (3d Cir. 1987)), but that, as a matter of good practice, a district

court should afford “reasoned consideration” to the uncontested portions of the

report, E.E.O.C. v. City of Long Branch, 866 F.3d 93, 100 (3d Cir. 2017) (quoting

Henderson, 812 F.2d at 879), in order to “satisfy itself that there is no clear error

on the face of the record,” FED. R. CIV. P. 72(b), advisory committee notes, and,

following an independent review of the record, the court agreeing with Judge

Cohn’s analysis and his determination that the administrative law judge’s decision
           Case 1:18-cv-02303-CCC Document 22 Filed 03/25/20 Page 2 of 2



is not supported by substantial evidence, and the court concluding that there is

no clear error on the face of the record, it is hereby ORDERED that:

      1.       The report (Doc. 21) of Magistrate Judge Cohn is ADOPTED.

      2.       The Clerk of Court shall enter judgment in favor of Gardner and
               against the Commissioner as set forth in the following paragraph.

      3.       The Commissioner’s decision is VACATED and this matter is
               REMANDED to the Commissioner with instructions to conduct a new
               administrative hearing, develop the record fully, and evaluate the
               evidence appropriately in accordance with this order and the report
               (Doc. 21) of Magistrate Judge Cohn.

      4.       The Clerk of Court shall thereafter CLOSE this case.




                                        /S/ CHRISTOPHER C. CONNER
                                        Christopher C. Conner, Chief Judge
                                        United States District Court
                                        Middle District of Pennsylvania
